DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on April 29, 2021.  As directed by the amendment: claim(s) 1-2, 4, 12, 16-20 have been amended, claim(s) 3 and 15 have been cancelled, and claim(s) 21 and 22 have been added. Thus, claims 1-2, 4-14, and 16-22 are currently pending in the application.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-14, and 16-22 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 12 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grajales (US 2003/0214408 A1).
Regarding claim 1, Grajales discloses a device (e.g. Fig 1 and 2) , comprising: a processor circuit (e.g. Fig 1:19 [0029]); and a memory that stores executable instructions that, when executed by the processor circuit, facilitate performance of operations (e.g. Fig 1:19 [0029]), the operations comprising: obtaining measured medical parameters from a group of sensors, each sensor of the group of sensors having access to a body of a user (e.g. [0023] Fig 1:10/11/12), the measured medical parameters comprising a first measured medical parameter and a second measured medical parameter (e.g. [0023]-[0030] some examples sounds of breathing, respiration, and movement of the diaphragm); comparing the measured medical parameters with stored medical parameters (e.g. abstract; [0033]; [0046]), the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter, the comparing resulting in a medical comparison (e.g. [0030]-[0032] “the results of each sensor can be weighted after normalization to pad the result in favor of sensor technologies known to be relatively more accurate under most circumstances and/or to diminish the contribution of a sensor technology known to be relatively inaccurate under many ordinary operating circumstances.”); and transmitting an alert to a mobile device in response to determining the medical comparison indicated an emergency condition for the user (e.g. Fig 5; [0033]; [0046]).
Regarding claim 12, Grajales discloses a system comprising: a first sensor that has access to a body of a user (e.g. [0023] Fig 1:10); a second sensor that has access to the body of the user (e.g. [0023] Fig 1:11 ); a processor circuit configured, responsive to executable instructions (e.g. Fig 1:19 [0029]), to: obtain a first measured medical parameter from the first sensor (e.g. [0023]-[0030] some examples sounds of breathing, respiration, and movement of the diaphragm); obtain a second measured medical parameter from the second sensor (e.g. [0023]-[0030] some examples sounds of breathing, respiration, and movement of the diaphragm); compare the first measured medical parameter with a first stored medical parameter and compare the second measured medical parameter with a second stored medical parameter, thereby resulting in a medical comparison (e.g. abstract; [0033]; [0046]), the medical comparison being based upon giving more weight to the first measured medical parameter than to the second measured medical parameter (e.g. [0030]-[0032] “the results of each sensor can be weighted after normalization to pad the result in favor of sensor technologies known to be relatively more accurate under most circumstances and/or to diminish the contribution of a sensor technology known to be relatively inaccurate under many ordinary operating circumstances.”); and cause a transmission, based upon the medical comparison indicating an emergency condition for the user, of an alert to a mobile device (e.g. Fig 5; [0033]; [0046]). 
Regarding claim 18, Grajales discloses a method comprising: receiving, by a processor circuit (e.g. Fig 1:19 [0029]), a plurality of received medical parameters, the plurality of received medical parameters being received from a plurality of sensors (e.g. [0023] Fig 1:10/11/12), the plurality of received medical parameters comprising a first received medical parameter and a second received medical parameter, and each of the plurality of sensors having access to a body of a user (e.g. [0023] Fig 1:10/11/12; [0023]-[0030] some examples sounds of breathing, respiration, and movement of the diaphragm); comparing, by the processor circuit, the plurality of received medical parameters with a plurality of stored medical parameters, the comparing being based  “the results of each sensor can be weighted after normalization to pad the result in favor of sensor technologies known to be relatively more accurate under most circumstances and/or to diminish the contribution of a sensor technology known to be relatively inaccurate under many ordinary operating circumstances.”), the comparing resulting in a determination of an emergency condition for the user (e.g. [0033]; [0046]); and responsive to the determination of the emergency condition for the user, causing by the processor circuit a wireless transmission of an alert to a mobile device (e.g. Fig 5; [0033]; [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 11-19 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haller (US 2002/0052539 A1) in view of Grajales.
Regarding claim 1, Haller discloses a device comprising: a processor circuit (e.g. Fig 3:64 [0053]); and a memory that stores executable instructions that, when executed by the processor circuit, facilitate performance of operations, (e.g. [0024]; [0069]; [0071]) the operations comprising: obtaining measured medical parameters from a group of sensors, each sensor of the group of sensors having access to a body of a user (e.g. group as defined as having two or more  Fig 3:11 [0059]-[0060]; the system allows for dual sensor systems but is not limited to just this embodiment), the measured medical parameters comprising a first measured medical parameter and a second measured medical parameter (e.g. [0059]-[0060]; [0156]); comparing the measured medical parameters with stored medical parameters, the comparing resulting in a medical comparison (e.g. [0027]; [0056]; [0175]-[0176]); and transmitting an alert to a mobile device in response to determining that the medical comparison indicates an emergency condition for the user (e.g. Fig 9c:207 flow of no; [0178]; claim 1). Haller is silent regarding the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter.
However, Grajales discloses apparel having multiple alternative sensors and corresponding method which includes the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter (e.g. [0030]-[0032] “the results of each sensor can be weighted after normalization to pad the result in favor of sensor technologies known to be relatively more accurate under most circumstances and/or to diminish the contribution of a sensor technology known to be relatively inaccurate under many ordinary operating circumstances.” ).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Haller to incorporate the teachings of Grajales which includes the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter for the purpose of achieving the resultant parameter value with the desired sensor padded (e.g. [0030]-[0032]).
Regarding claim 2, modified Haller discloses wherein the mobile device is a cell phone (e.g. Haller Fig 6A/B: 110 [0093]-[0095]), and wherein the device is implanted into the user (e.g. Haller abstract; [0025] 10 IMD).).
Regarding claim 5, modified Haller discloses wherein the alert is transmitted in response to the medical comparison indicating that one of the measured medical parameters exceeds a threshold (e.g. Haller [0056]; [0200]).
Regarding claim 6, modified Haller discloses wherein the alert is transmitted in response to the medical comparison indicating that the one of the measured medical parameters exceeds the threshold for a length of time (e.g. Haller [0200]).
Regarding claim 7, modified Haller discloses wherein at least one sensor of the group of sensors is implanted into the user (e.g. Haller abstract; [0025]; [0050] Fig 3:11).
Regarding claim 8, modified Haller discloses wherein the alert is transmitted by a wireless interface circuit of the device (e.g. Haller Fig 6A/B; [0029]; [0083]; [0094]).
Regarding claim 9, modified Haller discloses wherein the alert is transmitted by the wireless interface circuit using an ad-hoc network (e.g. Haller [0029]).
Regarding claim 11, modified Haller discloses wherein the mobile device is associated with the user (e.g. Haller Fig 6A/B: 110 [0093]-[0095]; [0148]-[0150]).
Regarding claim 12, Haller discloses a system comprising: a first sensor that has access to a body of a user (e.g. group as defined as having two or more  Fig 3:11 [0059]-[0060]; the system allows for dual sensor systems but is not limited to just this embodiment so one of the sensors of the dual-sensor system would be the first sensor); a second sensor that has access to the body of the user (e.g. group as defined as having two or more  Fig 3:11 [0059]-[0060]; the system allows for dual sensor systems but is not limited to just this embodiment so one of the sensors of the dual-sensor system would be the second sensor); a processor circuit configured, responsive to executable instructions, to: obtain a first measured medical parameter from the first sensor (e.g. [0059]-[0060]; [0156]); obtain a second measured medical parameter from the second sensor (e.g. [0059]-[0060]; [0156]); compare the first measured medical parameter with a first stored medical parameter and compare the second measured medical parameter with a second stored medical parameter, thereby resulting in a medical comparison (e.g. [0027]; [0056]; [0175]-[0176]); and cause a transmission, based upon the medical comparison indicating an emergency condition for the user, of an alert to a mobile device (e.g. Fig 9c:207 flow of no; [0178]; claim 1). Haller is silent regarding the medical comparison being based upon giving more weight to the first measured medical parameter than to the second measured medical parameter.
However, Grajales discloses apparel having multiple alternative sensors and corresponding method which includes the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter (e.g. [0030]-[0032]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Haller to incorporate the teachings of Grajales which includes the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter for the purpose of achieving the resultant parameter value with the desired sensor padded (e.g. [0030]-[0032]).
Regarding claim 13, modified Haller discloses further comprising a wireless interface circuit that is configured to transmit the alert to the mobile device (e.g. Haller Fig 6A/B; [0029]; [0083]; [0094]).
Regarding claim 14, modified Haller discloses wherein the mobile device is a cell phone (e.g. Haller Fig 6A/B: 110 [0093]-[0095]).
Regarding claim 16, modified Haller discloses wherein the first sensor is implanted into the user (e.g. Haller abstract; [0025] 10 IMD).
Regarding claim 17, modified Haller discloses wherein the processor circuit is implanted into the user (e.g. Haller abstract; Fig 3:64 [0053]).
Regarding claim 18, Haller discloses a method comprising: receiving, by a processor circuit, a plurality of received medical parameters, the plurality of received medical parameters being received from a plurality of sensors (e.g. group as defined as having two or more  Fig 3:11 [0059]-[0060]; the system allows for dual sensor systems but is not limited to just this embodiment so one of the sensors of the dual-sensor system would be the first sensor), the plurality of received medical parameters comprising a first received medical parameter and a second received medical parameter, and each of the plurality of sensors having access to a body of a user (e.g. [0059]-[0060]; [0156]); comparing, by the processor circuit, the plurality of received medical parameters with a plurality of stored medical parameters, the comparing resulting in a determination of an emergency condition for the user (e.g. [0027]; [0056]; [0175]-[0176]); and responsive to the determination of the emergency condition for the user, causing by the processor circuit a wireless transmission of an alert to a mobile device (e.g. Fig 9c:207 flow of no; [0178]; claim 1). Haller is silent regarding the medical 
However, Grajales discloses apparel having multiple alternative sensors and corresponding method which includes the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter (e.g. [0030]-[0032]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Haller to incorporate the teachings of Grajales which includes the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter for the purpose of achieving the resultant parameter value with the desired sensor padded (e.g. [0030]-[0032]).
Regarding claim 19, modified Haller discloses wherein the processor circuit causes the wireless transmission via a wireless interface circuit (e.g. Haller Fig 6A/B; [0029]; [0083]; [0094]).
Regarding claim 21, modified Haller discloses where the more weight is applied to the first measured medical parameter than to the second measured medical parameter based upon a characteristic of the user (e.g. Grajales [0030]-[0032]).
Regarding claim 22, modified Haller discloses wherein the stored medical parameters comprise a first stored medical parameter and a second stored medical parameter, and wherein the characteristic is indicated by the first stored medical parameter or by the second stored medical parameter (e.g. Haller [0027]; [0056]; [0175]-[0176]).
Claims 4 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haller in view of Grajales as applied to claims 1 and 18 above, and further in view of Heruth (US 2005/0209512 A1) and Essar (US 2003/0115214 A1).
Regarding claim 4, Haller discloses wherein each of the measured medical parameters is selected from a group including blood pressure, blood glucose level, pH, and impact force (e.g. [0156]; [0240]). Haller is silent regarding wherein each of the measured medical parameters is selected from a group including blood oxygen content, respiration, temperature, and voice analysis. 
However, Heruth discloses a system utilizing an IMD wherein the physiological parameters that are being monitored is selected from a group including blood oxygen content, respiration, and temperature (e.g. [0035]; [0048]).
Furthermore, Essar discloses a medical reporting system and method utilizing a medical measurement device wherein the physiological parameters that are being monitored includes voice analysis (e.g. [0013]; [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system of Haller to incorporate the teachings of Heruth and Essar wherein each of the measured medical parameters is selected from a group including blood oxygen content, respiration, temperature, and voice analysis for the purpose of utilizing well known systems to get more physiological parameters for the system of Haller as is details that it should not be limited by the data it captures (e.g. [0156]; [0240]).
Regarding claim 20, Haller discloses wherein the mobile device is a cell phone (e.g. Fig 6A/B: 110 [0093]-[0095]); one or more of the plurality of sensor is implanted into the user (e.g. abstract; [0025] 10 IMD); and each of the plurality of received medical parameters is selected from a group including blood pressure, blood glucose level, pH, and impact force (e.g. [0156]; [0240]). Haller is silent regarding wherein each of the measured medical parameters is selected from a group including blood oxygen content, respiration, temperature, and voice analysis. 
However, Heruth discloses a system utilizing an IMD wherein the physiological parameters that are being monitored is selected from a group including blood oxygen content, respiration, and temperature (e.g. [0035]; [0048]).
Furthermore, Essar discloses a medical reporting system and method utilizing a medical measurement device wherein the physiological parameters that are being monitored includes voice analysis (e.g. [0013]; [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system of Haller to incorporate the teachings of Heruth and Essar wherein each of the measured medical parameters is selected from a group including blood oxygen content, respiration, temperature, and voice analysis for the purpose of utilizing well known systems to get more physiological parameters for the system of Haller as is details that it should not be limited by the data it captures (e.g. [0156]; [0240]).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haller in view of Grajales as applied to claim 1 above, and further in view of Koritzinsky (US 6,494,831 B1).
Regarding claim 10, modified Haller is silent regarding wherein the operations further comprise recording an alert log.
However, Koritzinsky discloses a medical diagnostic service system method and apparatus wherein the operations further comprise recording an alert log (e.g. Fig 2:74 col 7 lines 20-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system of Haller to incorporate the teachings of Koritzinsky wherein the operations further comprise recording an alert log for the purpose of maintaining a track of all the alerts presented for the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jessandra Hough								July 28, 2021
/J.F.H./Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792